Name: Council Regulation (EC) No 2469/96 of 16 December 1996 amending the Annex to Regulation (EEC) No 3911/92 on the export of cultural goods
 Type: Regulation
 Subject Matter: trade;  culture and religion;  executive power and public service;  tariff policy
 Date Published: nan

 Avis juridique important|31996R2469Council Regulation (EC) No 2469/96 of 16 December 1996 amending the Annex to Regulation (EEC) No 3911/92 on the export of cultural goods Official Journal L 335 , 24/12/1996 P. 0009 - 0009COUNCIL REGULATION (EC) No 2469/96 of 16 December 1996 amending the Annex to Regulation (EEC) No 3911/92 on the export of cultural goodsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas according to different artistic traditions within the Community water-colour, gouache and pastel pictures are variously regarded as being either paintings or drawings; whereas category 4 of the Annex to Regulation No 3911/92 (4) includes drawings executed entirely by hand on any medium in any material and category 3 includes pictures and paintings executed entirely by hand on any medium in any material; whereas the financial thresholds which apply to these two categories are different; whereas in the internal market this could lead to serious differences of treatment for water-colour, gouache and pastel pictures depending upon the Member State in which they are situated; whereas it is necessary to decide for the purposes of the application of the Regulation into which category they shall fall to ensure that the financial thresholds applied shall be the same throughout the Community;Whereas experience shows that the prices realized by water-colour, gouache and pastel pictures tend to be rather higher than those realized by drawings and much lower than those fetched by paintings in oil or tempera; whereas accordingly it is expedient to place water-colour, gouache and pastel pictures into a new separate category with a threshold of ECU 30 000 which would ensure that works of major significance would require an export licence while there would not be the creation of any undue administrative load placed upon the licensing authorities,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 3911/92 shall be amended as follows:1. in heading A:(a) point 3 shall be replaced by:'3. Pictures and paintings, other than those included in category 3A or 4, executed entirely by hand in any medium and on any material (1)`;(b) the following point shall be inserted:'3A. Water-colours, gouaches and pastels executed entirely by hand on any material (1)`;(c) point 4 shall be replaced by the following:'4. Mosaics in any material executed entirely by hand, other than those falling in categories 1 or 2, and drawings in any medium executed entirely by hand on any material (1).`2. in heading B, the following category shall be inserted:'30 000- 3A. (Water colours, gouaches and pastels)`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall be applicable six months after the date of publication.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1996.For the CouncilThe PresidentD. HIGGINS(1) OJ No C 6, 11. 1. 1996, p. 14.(2) OJ No C 166, 10. 6. 1996, p. 39.(3) OJ No C 97, 1. 4. 1996, p. 28.(4) OJ No L 395, 31. 12. 1992, p. 1.